         Case 1:18-cv-00738-LM Document 14 Filed 08/28/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE


KOSMAS KOUSTAS                 )
                               )
            v.                 )                  No. 18-cv-00738-LM
                               )
UNITED STATES OF AMERICA )
______________________________


                 ASSENTED-TO MOTION FOR STATUS CONFERENCE

      The government requests the Court schedule a status conference in this matter.

      Counsel for Kosmas Koustas assents to this motion.



Dated: August 28, 2019                            Respectfully submitted,

                                                  SCOTT W. MURRAY
                                                  United States Attorney

                                                  By: /s/ Seth R. Aframe
                                                  Seth R. Aframe
                                                  Assistant U.S. Attorney
                                                  MA Bar No. 643288
                                                  53 Pleasant Street, 4th Floor
                                                  Concord, NH 03301
                                                  (603) 225-1552
                                                  seth.aframe@usdoj.gov
